

116 HR 6611 IH: Making supplemental appropriations for fiscal year 2020 for the Department of Agriculture to respond to the COVID-19 pandemic, and for other purposes.
U.S. House of Representatives
2020-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6611IN THE HOUSE OF REPRESENTATIVESApril 23, 2020Mr. Austin Scott of Georgia (for himself, Mr. Allen, Mr. Baird, Mr. Bishop of Georgia, Mr. Crawford, Mr. Hagedorn, Mr. Kelly of Mississippi, Mr. LaMalfa, Mr. Marshall, Mr. Rouzer, Mr. Thompson of Pennsylvania, Mrs. Hartzler, Mr. Johnson of South Dakota, Mr. Collins of Georgia, Mr. Cuellar, Mrs. Axne, Mr. Bost, Mr. Abraham, Mr. Carter of Georgia, Mr. David Scott of Georgia, Mr. Schrader, Mr. Rice of South Carolina, Mr. Bacon, Mr. Woodall, Mr. Yoho, Ms. Spanberger, Mr. Wilson of South Carolina, Mr. O'Halleran, Mr. Rodney Davis of Illinois, Mr. Soto, Mr. Dunn, and Ms. Schrier) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLMaking supplemental appropriations for fiscal year 2020 for the Department of Agriculture to respond to the COVID-19 pandemic, and for other purposes.1.Appropriation for USDA to respond to COVID-19 pandemic(a)In generalThere is appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2020 for an additional amount for the Department of Agriculture—Office of the Secretary, $50,000,000,000, to remain available until expended, to prevent, prepare for, and respond to the COVID–19 pandemic by providing support for agricultural producers impacted by the COVID-19 pandemic, provided that the Secretary shall not apply any limitation on payments made to producers using funding provided under this section, except to ensure that total payments made to producers do not exceed total damages related to the COVID–19 pandemic, as determined by the Secretary.(b)Emergency designationThe amount appropriated by subsection (a) is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall only be available if the President subsequently so designates such amount and transmits such designation to the Congress.